DETAILED ACTION
	This action is responsive to 02/10/2022.
	Claims 1-13 and 16 are pending.
	Claims 14-15 and 17-20 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US Patent 9,231,000 B2), hereinafter Ko, in view of Choi et al. (US Pub. 2007/0057877 same as US Patent 8,730,132 B2), hereinafter Choi.

Regarding claim 1, Ko discloses a display device (an organic light-emitting display apparatus-see fig. 1 and [col. 1, ll. 42-44]), comprising: a plurality of data lines to supply data signals (data lines DL1 to DLm-see fig. 1); a plurality of pixels each comprising a light-emitting element (a plurality of pixels 1-see fig. 1), a first transistor to control current flowing through the light-emitting element (driving TFT T1-see fig. 2), and a second transistor connected between the first transistor and one of the plurality of data lines (switching TFT T2-see fig. 2); and a conductive pattern disposed on and connected to the second transistor through a first contact hole (see, for example, fig. 5 and [col. 10, ll. 27]-[col. 11, ll. 3], wherein second contact metal CM2 (conductive pattern) is connected to source electrode (S2) of the switching TFT T2 via first contact metal CM1 in contact hole 45 in the first interlayer insulating layer ILD1), wherein the data line is disposed on a layer different from that of the conductive pattern (see, for example, fig. 5 with description in [col. 11, ll. 4-13], wherein data line (16) is disposed on a third interlayer insulating layer ILD3 different from a second interlayer insulating layer ILD2 on which CM2 is disposed), and is connected to the conductive pattern through a second contact hole (see fig. 5, wherein data line 16 is connected to CM2), and wherein the first contact hole and the second contact hole overlap each other, when viewed on a plane (the source electrode S2 is connected to the data line 16 via a contact hole 45-see fig. 5 and [col. 8, ll. 23-24], i.e., it is the same contact hole when viewed from above).
Ko does not appear to expressly disclose wherein each of the plurality of data lines comprises a first sub data line extending in a first direction and a second sub data line extending in the first direction, wherein the first sub data line and the second sub 
Choi is relied upon to teach wherein each of the plurality of data lines comprises a first sub data line extending in a first direction and a second sub data line extending in the first direction (see fig. 3 and [0052], wherein data D1 comprises two sub-data lines D1a and D1b), wherein the first sub data line and the second sub data line are provided on both sides of a pixel column in which at least two or more of the plurality of pixels are arranged in the first direction (see fig. 3 and [0052], wherein the two sub-data lines D1a, D1b are provided on both sides of pixels P11-P2n1 in a column direction (first direction)), wherein one of the pixels of the pixel column is connected to the first sub data line (see fig. 3, pixel P11 is connected to sub-data line D1a), and 2Application No.: 17/263,533Reply dated February 10, 2022another one of the pixels of the pixel column adjacent to the one of the pixels connected to the first sub data line is connected to the second sub data line (see fig. 1, wherein P21 is connected to D1b), and wherein each of the pixels of the pixel column is connected to one of the first sub data line and the second sub data line (as shown in fig. 3 with description in [0052], in a column direction, odd row pixels are connected to the first sub-data line D1a, and even row pixels are connected to the second sub-data line D1b).

Regarding claim 2, Ko discloses wherein each of the first and second transistors comprises: a semiconductor pattern disposed on a substrate, and comprising an active pattern (semiconductor layer A2 for switching TFT T2, and active layer A1 for driving TFT T1-see fig. 5), and a first electrode and a second electrode connected to the active pattern (i.e., D2 and S2 for switching TFT T2, and S1 and D1 for driving TFT T1-see fig. 5); and a gate electrode disposed on the active pattern (gate electrodes G2 and G1 respectively for T2 and T1-see fig. 5), and wherein the first contact hole is connected to the first electrode of the second transistor (i.e., contact hole 45 corresponding to CM1 and CM2 is connected to S2).
Regarding claim 3, Ko discloses further comprising: a gate insulating layer disposed on the semiconductor pattern (gate insulating layer GI1-see fig. 5); a first interlayer insulating layer disposed on the gate insulating layer (first interlayer insulating layer ILD1-see fig. 5); a second interlayer insulating layer disposed on the first interlayer insulating layer (ILD2-see fig. 5); and a third interlayer insulating layer ILD3-see fig. 5), wherein the gate electrode is disposed on the gate insulating layer (gate electrodes G1 and G2 are disposed on GI1-see fig. 5).
Regarding claim 4, Ko discloses wherein the conductive pattern comprises a bridge pattern (see fig. 5-CM2); wherein the bridge pattern is disposed on the second interlayer insulating layer, (as shown in fig. 5, CM2 is disposed on ILD2) and wherein the first contact hole passes through the gate insulating layer, the first interlayer insulating layer, and the second interlayer insulating layer (see fig. 5, wherein contact hole 45 extends through GI1, ILD1, and ILD2).  
Regarding claim 5, Ko discloses wherein the data line is disposed on the third interlayer insulating layer (i.e., data line 16 is disposed on the third interlayer insulating layer ILD3-see fig. 5), and wherein the second contact hole passes through the third interlayer insulating layer (see fig. 5-portion of contact hole 45 through ILD3).  
Regarding claim 16, Choi is further relied upon to teach further comprising: a plurality of demultiplexers each connected to some of the plurality of data lines (see fig. 3 with description in [0055]-[0059]-data line selector 600, which includes two transistors M1a and M1b for first data line D1).
Claims 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Choi, and further in view of Lee et al. (US Pub. 2016/0233288), hereinafter Lee.
Regarding claim 6, Ko discloses wherein each of the plurality of pixels further comprises: a third transistor connected between the second electrode and the gate compensation TFT T3-see fig. 2); a fourth transistor connected between a first electrode of the third transistor and an initialization power source (initialization TFT T4-see fig. 2); a fifth transistor connected between a first power source and the first transistor (first emission control TFT T5-see fig. 2); a sixth transistor connected between the first transistor and a first electrode of the light- emitting element (second emission control TFT T6-see fig. 2).
Ko in view of Choi does not appear to expressly disclose a seventh transistor connected between the initialization power source and the first electrode of the light-emitting element.
Lee is relied upon to teach a seventh transistor connected between the initialization power source and the first electrode of the light-emitting element (see fig. 1 and [0043]-bypass transistor T7 connected between the initialization power line Vint and an anode of the organic light emitting diode OLED).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee88 with the invention of Ko and Choi by including a seventh transistor connected between an initialization power source and the first electrode of the light-emitting element, as taught by Lee88, therefore, the seventh transistor (bypass transistor T7) may disperse some of the minimum current of the driving transistor T1 to other suitable current paths other than a current path of the organic light emitting diode (see [0063]).
Regarding claim 7, Ko discloses wherein each of the third to seventh transistors comprises: a semiconductor pattern disposed on the substrate, and comprising an active pattern (semiconductor layer A2 for switching TFT T2, active layer A1 for driving TFT T1, and active layer A6 for T6-see fig. 5), and a first electrode and a second electrode connected to the active pattern (i.e., D2 and S2 for switching TFT T2, S1 and D1 for driving TFT T1, and S6 and D6 for T6-see fig. 5); and a gate electrode disposed on the active pattern (gate electrodes, e.g., G1, G2, and G6 shown in fig. 5).  
Regarding claim 8, Ko discloses wherein the bridge pattern is spaced apart from the semiconductor pattern of the fourth transistor, when viewed on a plane (as shown in, for example, fig. 5, for each transistor, in plan view, the CM2 does not overlap each active layer (only A2, A1, and A6 illustrated)).
Regarding claim 9, Ko discloses wherein the bridge pattern is spaced apart from the semiconductor pattern of the seventh transistor, when viewed on a plane (as shown in, for example, fig. 5, for each transistor, in plan view, the CM2 does not overlap each active layer (only A2, A1, and A6 illustrated)).
Regarding claim 10, Ko discloses further comprising: one or more scan lines to supply one or more scan signals to the gate electrodes of the second transistor, the third transistor, the fourth transistor, and the seventh transistor (see, for example, fig. 2, which illustrates scan lines (Sn, Sn-1) connect to for supplying signals to control terminals of each of the transistors), wherein the one or more scan lines are disposed on the gate insulating layer (the scan lines are located at a same layer as the first electrode of the capacitor (see [col. 2, ll. 2528]), and as shown in fig. 5, the first electrode of the capacitor (Cst1 is on the gate insulating layer GI1).
Regarding claim 11, Ko discloses further comprising: an emission line to supply an emission signal to the gate electrode of each of the fifth transistor and the sixth emission control line En-see fig. 2), wherein the emission line is disposed on the gate insulating layer (the scan lines and the emission control line are located at a same layer as the first electrode of the capacitor (see [col. 2, ll. 2528]), and as shown in fig. 5, the first electrode of the capacitor (Cst1 is on the gate insulating layer GI1).  
Regarding claim 12, Ko discloses wherein each of the plurality of pixels further comprises: a storage capacitor connected between the first power source and the gate electrode of the first transistor (storage capacitor Cst-see fig. 2).  
Regarding claim 13, wherein the storage capacitor comprises a lower electrode disposed on the gate insulating layer (Cst1-see fig. 5), and an upper electrode disposed on the first interlayer insulating layer (Cst2 is disposed on a second gate IDL1-see fig. 5).
Response to Arguments
Applicant’s arguments have been fully considered but are moot because of new ground(s) of rejection in view of Choi et al. (US Pub. 2007/0057877).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al. (US Patent 10,573,243)-see figs. 2-3.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.